192 F.2d 614
90 U.S.App.D.C. 27
MILLER,v.POTOMAC ELECTRIC POWER CO.
No. 10768.
United States Court of Appeals District of Columbia Circuit.
Argued March 23, 1951.Decided Nov. 15, 1951.

Dennis Collins, Washington, D.C., with whom Michael J. Lane, Washington, D.C., was on the brief, for appellant.
Howard Boyd, Washington, D.C., with whom Henry Wise Kelly and Paul R. Connolly, Washington, D.C., were on the brief, for appellee.
Before EDGERTON, WILBUR K. MILLER and WASHINGTON, Circuit judges.
PER CURIAM.


1
This is an action for personal injuries alleged to have resulted from the negligence of an employee of defendant, Potomac Electric Power Company.  The jury having found for defendant, plaintiff appeals, contending that there was error in the trial judge's charge, in the admission of certain evidence, and in the conduct of the trial.  We have carefully reviewed the record of the proceedings in the District Court, and have concluded that any error committed is not such, in view of the unsubstantial nature of plaintiff's evidence on the issue of negligence, as to justify reversal.  See LeVonas v. Acme Paper Board Co., 184 Md. 16, 40 A.2d 43; Williams v. United Men's Shop, 317 Mass. 319, 58 N.E.2d 2.


2
The judgment of the District Court will accordingly be


3
Affirmed.